Citation Nr: 1608868	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome.

3.  Entitlement to a rating in excess of 10 percent for spinal stenosis with degenerative disc disease (DDD).

4.  Entitlement to a rating in excess of 50 percent for sleep apnea.

5.  Entitlement to a compensable rating for ganglion cyst removal, left wrist.

6.  Entitlement to a compensable rating for fracture, left little finger.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to April 1997.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in June 2015.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2015).

The issues of entitlement to increased ratings for spinal stenosis with DDD, right carpal tunnel syndrome, left carpal tunnel syndrome, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his June 2015 hearing and in a December 2015 appellate brief, prior to the promulgation of a decision on the appeal, the Veteran and his representative indicated that the Veteran requested to terminate the appeals for increased ratings for sleep apnea, ganglion cyst removal of the left wrist, and fracture of the left little finger.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for increased ratings for sleep apnea, ganglion cyst removal of the left wrist, and fracture of the left little finger by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

During the June 2015 travel board hearing and in a December 2015 appellate brief, the Veteran and his representative stated that the Veteran wished to withdraw his appeals for increased ratings for sleep apnea, ganglion cyst removal of the left wrist, and fracture of the left little finger.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and they are therefore dismissed.


ORDER

The withdrawn claims for increased ratings for sleep apnea, ganglion cyst removal of the left wrist, and fracture of the left little finger are dismissed.


REMAND

Preliminarily, a review of the record shows that the most recent VA medical records on file are dated in June 2009.  During the June 2015 travel board hearing, the Veteran testified that he continues to receive VA care for his service-connected disabilities.  See Hearing Transcript, pg. 33.  Thus, any outstanding VA medical records from June 2009 forward should be obtained.

During his hearing, the Veteran stated that his spinal stenosis had worsened since his last VA examination in August 2009.  See Hearing Transcript, pg. 11.  At that time, the Veteran also reported that his hands locked up and swelled after a few minutes of activity such as washing dishes or using a computer.  See Hearing Transcript, pp. 18, 25, 34.  The July 2009 VA peripheral nerves examination noted only numbness, tingling, and decreased strength in the hands, suggesting the Veteran's carpal tunnel syndrome may have worsened since that examination.  Thus, the Board finds that contemporaneous VA medical examinations of the Veteran's spine and carpal tunnel syndrome disabilities are warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

With respect to the spine disability, the Veteran asserted he has radiculopathy resulting from his spinal stenosis with DDD.  See December 2015 appellate brief, pg. 4; see also January 2008 VA medical record noting a diagnosis of lumbar radiculopathy and May 2008 VA medical record noting a diagnosis of spasms and sciatica.  Thus, the examiner should address whether any neurological abnormalities are associated with the Veteran's service-connected spinal stenosis.

A September 2012 letter sent to the Veteran indicates that his claim for vocational rehabilitation and employment services was suspended.  The complete vocational rehabilitation records have not been associated with the claims file and are relevant to the Veteran's TDIU claim.  Thus, the Board cannot render an informed decision on the Veteran's claim until those files are made part of the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA vocational rehabilitation records and associate them with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  All records received should be associated with VBMS.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner or examiners, to determine the current nature and severity of the Veteran's spinal stenosis with DDD and bilateral carpal tunnel syndrome.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  

With respect to the spine examination, the examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should address whether the Veteran has any additional range of motion loss on repetitive use or flare-ups.  If it is not possible to provide such information, the examiner should explain why.

The examiner should report if there is evidence of ankylosis or doctor-prescribed bed rest.

The examiner should note all neurologic abnormalities and diagnoses, including the noted diagnoses of radiculopathy and sciatica, and indicate whether any diagnosed neurologic condition or conditions are related to the Veteran's service-connected spine disability.  The examiner should describe the level of severity of any identified neurological symptoms and describe any limitation caused by them.

As to the carpal tunnel syndrome examination, the examiner should identify all current manifestations of the Veteran's carpal tunnel syndrome of the upper extremities.  With respect to each upper extremity, the examiner should report the severity of incomplete paralysis, neuritis, or neuralgia.  The examiner should specifically address the Veteran's reports of swelling and locking of his hands and whether these are manifestations of or a progression of the carpal tunnel syndrome disability.

The examiner's attention is also directed to the July 2009 VA peripheral nerves examination report that noted "moderate" carpal tunnel syndrome.  

Lastly, the examiner should provide information regarding the functional limitations resulting from the lumbar spine disability (and any associated neurological abnormalities) and the Veteran's bilateral carpal tunnel syndrome on his ability to perform tasks, including sedentary and physical tasks.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


